IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2007-KA-00427-SCT

ZACHARISE PAGE a/k/a ZACKERISE PAGE

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                          05/23/2006
TRIAL JUDGE:                               HON. BILLY JOE LANDRUM
COURT FROM WHICH APPEALED:                 JONES COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    MICHAEL DUANE MITCHELL
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: STEPHANIE BRELAND WOOD
DISTRICT ATTORNEY:                         ANTHONY J. BUCKLEY
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED - 09/18/2008
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE SMITH, C.J., CARLSON AND DICKINSON, JJ.

       DICKINSON, JUSTICE, FOR THE COURT:

¶1.    After the defendant was convicted of conspiracy to commit drive-by shooting, drive-

by shooting, and murder, his counsel failed to file post-trial motions for a new trial or

judgment notwithstanding the verdict. The defendant is thus procedurally barred from

raising on direct appeal the issues which should have been raised in the trial court.

                   BACKGROUND FACTS AND PROCEEDINGS

¶2.    Zacharise Page, a/k/a Zackerise Page, Johnny White, and others attended a party at

the Twenty Grand, a nightclub in Laurel. While at the club, Page got into a fight. There was

conflicting testimony concerning whether the victim, Antoine Clanton, participated in the
fight. Page testified that Clanton had had no part in the fight and was not carrying a gun,

while White testified that Clanton had participated in the fight and had pointed a gun in

Page’s face.

¶3.    After the altercation, White drove to Queensburg, Mississippi, where men in a white

Suburban blocked his vehicle and began shooting at him. White then traveled to the Hoy

community, where he met Page and others. After discussing the altercation at the club and

the incident in Queensburg, Page and others retrieved their guns, and five or six carloads of

people traveled to South Laurel.

¶4.    After arriving in Laurel, they drove in the area around South Fourth Street, where

White spotted the same men who had blocked him with the white Suburban, and who had

shot at him in Queensburg. When the men started shooting, Page – without looking or

aiming – returned fire by putting his gun out of the window and firing in their general

direction. One of the bullets struck Clanton in the upper chest, killing him. A test revealed

gunshot residue on Clanton’s hands.

¶5.    During their investigation, Laurel Police identified Page as a suspect. After waiving

his rights to silence and counsel, Page admitted that he had shot from the car, but denied

shooting Clanton. Page led officers to his residence, where he retrieved his gun and turned

it over. The gun was a highpoint, .380 caliber handgun, serial number 909628. Bryan

McIntire of the Mississippi Crime Laboratory, testified that Clanton was killed by a round

fired from Page’s gun.

¶6.    Page proceeded to trial on charges of conspiracy to commit drive-by shooting, drive-

by shooting, and murder. Although he moved for a directed verdict at the close of the State’s


                                             2
case-in-chief, Page failed to present post-trial motions for a new trial or for judgment

notwithstanding the verdict.

                                         ANALYSIS

¶7.    Page raises two issues on appeal: (1) Did the lower court err when failing to direct a

verdict of acquittal on the charge of murder and allowing the jury to consider the charge of

manslaughter; (2) did the lower court err in failing to direct a verdict of acquittal on the

charge of conspiracy?

¶8.    Page failed to renew his request for directed verdict at the close of the evidence, and

he failed to present post-trial motions for a new trial or for judgment notwithstanding the

verdict.

¶9.    To preserve the issue of denial of a directed verdict, the defense must move for

directed verdict at the close of the State’s case-in-chief. Wright v. State, 540 So. 2d 1, 3

(Miss. 1989) (citing Harris v. State, 413 So. 2d 1016, 1018 (Miss. 1982)). If a motion for

directed verdict is denied and the defendant introduces evidence on his own behalf, the

defendant must renew his motion for directed verdict at the close of all evidence. Id.

¶10.   In the case sub judice, Page moved for a directed verdict at the close of the State’s

case-in-chief. This motion was denied. Page then presented evidence on his own behalf.

At the conclusion of all evidence, Page did not renew his motion for directed verdict. Only

after the jury was instructed and the case was submitted to them did Page attempt to renew

his motion for directed verdict. Therefore, he failed to preserve the issue of the trial court’s

denial of his motion.




                                               3
¶11.   In addition, the record does not contain a motion for judgment notwithstanding the

verdict or a motion for new trial. This Court cannot consider matters not included in the

record. Shelton v. Kindred, 279 So. 2d 642, 644 (Miss. 1973). It was Page’s duty to “see

to it that the record contained all data essential to an understanding and presentation of

matters relied upon for reversal on appeal.” Id.

¶12.   Page’s appellate counsel failed to raise the issue of ineffective assistance of Page’s

trial counsel. Thus, such issue may not be addressed in this direct appeal.

                                     CONCLUSION

¶13.   Finding all issues Page raised on appeal to be procedurally barred, this Court cannot

address them. Accordingly, Page’s convictions are affirmed.

¶14. COUNT I: CONVICTION OF CONSPIRACY TO COMMIT A DRIVE BY
SHOOTING AND SENTENCE OF FIVE (5) YEARS IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS, AFFIRMED. SENTENCE IN
COUNT I SHALL RUN CONSECUTIVELY WITH SENTENCE IN COUNT III.
COUNT II: CONVICTION OF DRIVE BY SHOOTING AND SENTENCE OF FIVE
(5) YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, AFFIRMED.     SENTENCE IN COUNT II SHALL RUN
CONSECUTIVELY WITH SENTENCE IN COUNT I. COUNT III: CONVICTION
OF MURDER AND SENTENCE OF LIFE IMPRISONMENT IN THE CUSTODY OF
THE MISSISSIPPI DEPARTMENT OF CORRECTIONS, AFFIRMED.

    SMITH, C.J., WALLER AND DIAZ, P.JJ., EASLEY, CARLSON, GRAVES,
RANDOLPH AND LAMAR, JJ., CONCUR.




                                             4